DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. The claims recite a compound that exists within a natural product, e.g. tea. This judicial exception is not integrated into a practical application because the compound does/exhibits what it provides in nature, e.g. aroma. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the compound when provided in a tea drink (see claims 3 and 4) is providing what same does naturally (i.e. contribution to aroma of drink).                                          Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admission (e.g. paragraph 30 of original specification).          Regarding claims 1-4, Applicant admits that the compound as claimed exists in tea, same inherently imparting an aroma which contributes to the aroma of tea and the aroma occurring from a prepared tea beverage.           Regarding claims 6 and 9, as said compound exists in tea, and it is notoriously well known to prepare a tea beverage from tea, said process of preparing tea inherently involves “adding the compound”….to a drink (i.e. water) wherein said would inherently impart the aroma naturally present in said compound as this is a natural characteristic of said compound.5.       Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanayama (Published U.S. Application No. 2003/0152601) with evidence provided by Applicant’s own admission (e.g. paragraph 30 of original specification).          Kanayama discloses a cosmetic comprising tea particles (e.g. paragraph 8) wherein said particles naturally include the compound of claims 1 and 2 as evidenced by Applicant’s admission.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
September 21, 2021